Citation Nr: 1527672	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  12-00 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Veteran represented by:	John V. Tucker, Attorney at Law


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to January 1969.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.  

The issue of eligibility for nonservice-connected pension benefits was addressed in a notice of disagreement dated July 2011.  The Veteran later completed a VA Form 9 Substantive Appeal, noting that he was appealing only the issues listed on the title page above.  Therefore the Board does not have jurisdiction of the issue of eligibility for nonservice-connected pension benefits.  


FINDINGS OF FACT

1.  The Veteran's asymmetrical facets and degenerative arthritis of the lumbar spine is a disease that was not "noted" on entrance to active service.

2.  Lumbar pathology clearly and unmistakably pre-existed service..
 
3.  Clear and unmistakable evidence establishes that the Veteran's pre-existing asymmetrical facets and degenerative arthritis of the lumbar spine was not aggravated beyond normal progression of the disease during service.  

4.  A chronic cervical spine disability was not manifest during service.  Cervical pathology is not attributable to service.


CONCLUSIONS OF LAW

1.  Lumbar pathology clearly and unmistakably preexisted service and was not aggravated during service beyond normal progression; the presumption of soundness at entrance is rebutted.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. §§ 3.304 (2014).

2.  Cervical spine disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

The RO provided the required notice in a letters sent to the Veteran in September 2009.  This letters informed the Veteran of what evidence was required to substantiate his claims and of his and VA's respective duties for obtaining evidence.  This letter also informed the Veteran of the laws regarding the assignment of effective dates, service connection on a secondary basis, and disability ratings.  The case was last adjudicated in a November 2013 Supplemental Statement of the Case.
 
Regarding the duty to assist, the record contains the Veteran's service treatment records, VA medical records, a VA examination report, a VA addendum opinion, the Veteran's lay statements, private treating source records, and statements from the Veteran's representative.

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Law and Regulations

Veterans are entitled to compensation from the DVA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).  

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The veteran will be considered to have been in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. §§ 1111, 1153 (West 2014); 38 C.F.R. § 3.304(b) (2014).  

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.304(b) (2014).  
The law further provides that, if a preexisting disorder is noted, the veteran cannot bring a claim for service incurrence for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  In that case, the provisions of 38 U.S.C.A § 1153 and 38 C.F.R. § 3.306 apply.  Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If a presumption of aggravation under section 1153 arises, due to an increase in a disability in service, the burden shifts to the government to show a lack of aggravation by establishing by clear and unmistakable evidence "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A § 1153 (West 2014); 38 C.F.R. § 3.306 (b) (2014).  

Lumbar spine 

Initially, the Veteran does not allege and the evidence does not suggest that he engaged in combat with the enemy.  The Board finds that the claimant is not a 'combat Veteran' and the law found at 38 U.S.C.A. § 1154(b) does not apply to his claim.  

For the presumptive provisions of 38 C.F.R. § 3.307 and 3.309, the veteran must have served 90 days or more during a war period or after December 31, 1946.  The requirement of 90 days' service means active, continuous service within or extending into or beyond a war period or which began before and extended beyond December 31, 1946, or began after that date.  The Veteran had service from December 1968 to January 1969, which is not sufficient for these provisions.

In regard to whether the appellant had a condition noted at entrance, the Board is presented with critical facts.  

The clinical evaluation of the spine and musculoskeletal system was normal.  A September 1968 shows the examiner noted "chronic lumbago" in the summary section of the report.  The examiner noted that a December 1968 x-ray consultation showed an early possible, lumbar spine arthritis.  The Veteran also reported a history of recurrent back pain.

However, in box 39 of the report of Medical History, the doctor specifically noted that the veteran had lordosis.  There was also a report of burning. These comments were entered in the physician's summary and elaboration.  In the report of medical examination, the examiner summarized the defects and diagnoses as chronic lumbago.  

Although the physical examination was dated September 26, 1968, these notations were dated December 3 and December 4, 1968.   There was also a report by Dr. K dated December 3, that from my examination and X-rays, the examiner saw no reason why he could not serve.

Regardless, even if this is the only controlling evidence for determining if a defect is "noted" at entrance, there is clear and unmistakable evidence that lumbar pathology existed prior to entrance.  The Veteran's report of recurrent back pain, his consistent reports of his medical history during service, and the physician's summary of defects at entrance that there was chronic lumbago constitute clear and unmistakable evidence that the disability pre-existed service.

However, in order to rebut the presumption of soundness, there must be a two-step process.  38 U.S.C.A. §§ 1111, 1153 (West 2014); 38 C.F.R. § 3.304(b) (2014).    

Determination of the existence of a pre-existing condition may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion, see Miller v. West, 11 Vet. App. 345, 348 (1998), or a later medical opinion based upon statements made by the Veteran about the pre-service history of his/her condition.  Harris v. West, 203 F.3d. 1347 (Fed. Cir. 2000)).  The burden is on VA to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  See also Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004).

Here, an X-ray examination of December 1968 was interpreted as showing no abnormalities, other than rotation probably on a voluntary basis.   However, in January 1969, there was a report that there were asymmetrical facets with degenerative arthritis of the lumbosacral spine, resulting in chronic pain and disability.

Service treatment notes show the Veteran reported low back pain in December 
1968, shortly after entry on active duty.  The Veteran reported a history of recurrent low back pain for 5 years prior to entry on active duty.  An impression of scoliosis with mild lordosis was noted.  

A January 1969 Medical Evaluation Board found that the Veteran's asymmetrical facet arthritis and degenerative arthritis of the lumbar spine existed prior to entry into service and had not been aggravated beyond a normal progression of the disease by his active service.  

A Report of Medical Examination dated January 1969 noted the Veteran was discharged due to a pre-existing disability of asymmetrical facets with degenerative arthritis of the lumbosacral spine.

The Veteran was afforded a VA examination in May 2010.  Upon review of the record and a clinical examination, the examiner opined that it was less likely than not that the Veteran's lumbar spine disability was aggravated beyond a normal progression of the disease by his active service.  The examiner noted that the Veteran served on active duty for six weeks and that his current back disability was more likely related to the Veteran's 40 year post-service career as a boat captain, age, and natural progression of the disease.

An addendum opinion was obtained on October 2013.  The examiner, upon review of the record, opined that the Veteran's current back condition clearly and unmistakably existed prior to service and was not permanently increased in severity by service.  This examiner noted that the Veteran sustained back injuries in 1999, and 2008.  The examiner commented that the intervening factors of age and traumatic events would have been more likely to result in any aggravation of his condition, compared to the brief, atraumatic period on active duty.

The Board finds that contemporaneous evidence in the form of the service treatment records and the recorded history of the Veteran provide a sufficient factual predicate to support the medical opinions of record.  That evidence clearly and unmistakably establishes that some lumbar pathology pre-existed service.  That evidence also establishes the asymmetrical facets with degenerative arthritis of the lumbosacral spine disability were determined to be part of the natural progress of this Veteran's condition. 

Although there was a change in the description, it was concluded by the medical professionals at that time that the condition existed prior to entry and that there had been no aggravation beyond the normal progression of the disease.  Similarly, the more probative post service opinion October 2013 was to the effect that the change was due to the natural progress of the disease/injury.  As established in Wagner, the government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition. 38 U.S.C. § 1153.  

In support of his claim, the Veteran submitted a lay statement dated October 2009.  In this statement, Veteran claims that he entered service with no abnormalities and did not have a lumbar spine condition prior to active service.  The Veteran contends that he incurred a lumbar spine disability in service.  The appellant has reported that he did not have back problems prior to entrance or that it was not constant, and was hardly a problem.  The appellant is not credible.  When examined for entrance purposes, the appellant reported that he had a history of recurrent back pain.  Although his remark is not relevant as to whether a condition is noted at entrance, he is competent to report that he has back pain.  We further note that throughout service he reported that he had pre-existing back pain.  Here, we report such facts primarily for the purpose of addressing credibility.

To the extent the Veteran contends incurrence of a lumbar spine disability in service, or aggravation of pre-existing lumbar spine disability; the Veteran's contentions are contradicted by in-service examinations and his statements to the contrary that he had a history of low back pain five year prior to entry on active duty.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).  Furthermore, any change in status was attributed to natural progress rather than aggravation.

The Board finds that clear and unmistakable evidence shows that the Veteran's asymmetrical facets with degenerative arthritis of the lumbosacral spine did not worsen during service beyond a normal progression of the disease.  

The May 2010 and October 2013 VA examiner's opinions, in determining that the Veteran's pre-existing lumbar spine disability was not aggravated beyond a normal progression of the disease by his active service, are entitled to greater probative weight than the more general lay assertions of the Veteran, even assuming those lay assertions were competent.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007); ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"). 

Here, there is some evidence that there was a change during service.  However, the contemporaneous examiners determined that any change was due to natural progress.  Similarly, the relevant VA opinion established that there had been natural progress.  Cumulatively, the probative evidence establishes that lumbar pathology both clearly and unmistakably pre-existed service and that there had been no aggravation since any change was due to natural progress.    

The evidence also establishes that the appellant has lumbar disc disease.  There is no competent evidence that the appellant had disc disease during service and no competent evidence linking the remote onset of disc disease to service.  To the extent that the appellant has scoliosis, it has been determined that the scoliosis is most likely due to the disc degeneration which we have concluded is unrelated to service.

The Board finds the evidence against the claim to be more probative than the evidence in favor of the claim.  The Veteran's claim for service connection for a lumbar spine disability must be denied.  

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine in not applicable where, as here, the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet.App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Cervical Spine

As noted above, the Veteran does not allege and the evidence does not suggest that he engaged in combat with the enemy.  The Board finds that the claimant is not a 'combat Veteran' and the law found at 38 U.S.C.A. § 1154(b) does not apply to his claim.  

Service treatment records do not show the Veteran was treated for any complaints of cervical pain or an injury to his cervical spine.  The Veteran is competent to report that he has a cervical spine condition.   

The Veteran contends that he has a cervical disability secondary to his lumbar spine disability.  The Board notes that in addition to the lack of any evidence of an in-service incurrence or aggravation of a disease or injury; there is also no reliable evidence linking the Veteran's cervical spine disability to service.  

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

To the extent that there are lay opinions, including those of the Veteran, linking the Veteran's cervical spine disability to an in-service injury, the Board finds that the probative value of the general lay assertions are outweighed by the contemporaneous service treatment records showing no treatment in service for a cervical spine disability and the clinical evidence of record that indicates an onset many years after discharge.   

As to the Veteran' s claim for service connection for a cervical spine disability, claimed as secondary to his alleged lumbar spine disability, the Board notes the Veteran has not been afforded a VA examination for this condition.  The Board finds that an examination is not warranted.  While there is evidence of persistent or recurrent symptoms of a disability, there is no evidence that an event, injury, or disease occurred in service.  The Veteran has not alleged that he injured his cervical spine in service.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  In his claim dated July 2009, the Veteran did not allege a specific disease or injury to his cervical spine in service.  Additionally, service connection for a lumbar spine disability is not established.  Therefore, there is no service-connected disease or injury to serve as a secondary basis for service connection for the alleged cervical spine disability.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.310(b) (2014).  

Accordingly, the Board finds that the Veteran's claim does not satisfy either the requirement of in-service incurrence or aggravation of a disease or injury; or a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  In sum, the most probative evidence establishes that the cervical spine was normal during service and that arthritis was not "noted" during service.  Furthermore, there is every indication of a remote post-service onset.  Based upon the objective evidence, the lay evidence pales in comparison is less probative and less credible. 

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine in not applicable where, as here, the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a lumbar spine disability is denied.

Service connection for a cervical spine disability is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


